Citation Nr: 1536884	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  08-12 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable rating for service-connected otitis media of the right ear with a perforated tympanic eardrum and hearing loss. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to January 1974 and from April 1974 to April 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In June 2012, the Board remanded the claim for additional development and adjudicative action.  The case has been returned for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board regrets that another remand is necessary, which is explained below.

I.  New VA Examination and Medical Opinion

The May 2013 VA medical opinion regarding the Veteran's complaints of dizziness/vertigo is insufficient for the Board to make an informed decision regarding whether such symptom is the result of the service-connected otitis media of the right ear with a perforated tympanic eardrum and hearing loss.  Specifically, the examiner wrote the following opinion:

It is uncertain whether the etiology of the [V]eteran's complaints are vestibular, metabolic, vascular, or [central nervous system].  In any case, the [V]eteran's three-year history of dizziness possibly being caused by or the result of her service-connected chronic otitis media would not be supported by current medical literature.  It is, therefore, less likely than not that the [V]eteran's episodes of dizziness might be caused by or the result of her service-connected chronic otitis media.  

(Emphasis added.)

The use of the words "possibly" and "might" make the opinion both unclear and speculative, and the Board is unable to make a determination based upon this conclusion as to the likelihood that the dizziness/vertigo that the Veteran is experiencing is related to the service-connected otitis media of the right ear with a perforated tympanic eardrum and hearing loss.  Thus, another remand is required.

II.  Private Medical Records

The Veteran submitted relevant private medical records from Dr. D.S. and Dr. T.S. dated in March 2013.  Any updated (i.e., post-March 2013) records from these clinicians should be obtained on remand.

III.  VA Treatment Records

The most recent VA treatment records in the claims are from May 2013.  An attempt to obtain any outstanding records since May 2013 should also be made.

Accordingly, the case is REMANDED for the following action:

1.  With any needed assistance from the Veteran, obtain all treatment records relating to the Veteran from: (1) Dr. D.S., dated after March 2013, and (2) Dr. T.S., dated after March 2013.  

2.  Associate with the Veteran's claims file any outstanding VA treatment records from the Dallas, Texas VAMC dated after May 2013.  

3.  After the development requested in items (1) and (2) is completed to the extent possible, schedule the Veteran for a VA audiological and ear disease examination to assess the current nature, extent, and severity of her service-connected otitis media of the right ear with a perforated tympanic eardrum and hearing loss.  The ear examination should be provided by a different examiner than the examiner who performed the September 2007, September 2009, and March 2013 (with a May 2013 addendum) VA ear disease examinations.  The entire claims should be made available to and be reviewed by the clinician in conjunction with the examination, and it should be confirmed that such records were available for review. 

Audiological Examination:  Appropriate testing, including a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test, should be conducted.  The examiner should specifically report the auditory thresholds in the frequencies 500, 1000, 2000, 3000, and 4000 Hertz.  The examiner should also specifically comment on the effects of the Veteran's hearing loss on her occupational functioning and daily activities.  

Ear Disease Examination:  After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should specifically address the following:

(i) Is the Veteran's service-connected otitis media of the right ear (a) suppurative or (b) nonsuppurative; and if suppurative, whether the Veteran has aural polyps.  In providing this opinion, the examiner's attention is directed to the Veteran's December 2005, April 2006, and May 2006 treatment with Dr. D.S. for right ear infections with drainage.  There are multiple other records from. Dr. D.S. that address ear pain throughout the Veteran's treatment, which treatment period covers from 2003 to 2013 (more recent records may have been associated with the claims file).  The Veteran also saw an ENT specialist, Dr. A.V., whose 2004 records are in the claims file.  Finally, the Veteran saw another ENT specialist, Dr. T.S., whose 2013 records are in the claims file.  All of these records have relevant information.  In providing this opinion, the examiner should accept as true the Veteran's statements to the effect that she has greenish discharge from her right ear approximately three times per month.  

(ii) The examiner should also identify and describe in detail all manifestations of the Veteran's service-connected otitis media of the right ear with a perforated tympanic eardrum and hearing loss.  In this regard, the examiner should specifically note whether labyrinthitis, facial nerve paralysis, bone loss of the skull, a peripheral vestibular disorder, Meniere's syndrome, loss of auricle, and/or chronic otitis media is present; and if so, whether such symptomatology is a manifestation of her service-connected otitis media of the right ear with a perforated tympanic eardrum and hearing loss.  In doing so, the examiner should accept as true the Veteran's statements to the effect that she experiences vertigo/dizziness approximately three times per month, has greenish discharge from her right ear approximately three times per month, and experiences frequent popping in her right ear.  

A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.  

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If any of the benefits sought on appeal remain denied, in whole or in part, the Veteran and her representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



__________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

